Citation Nr: 0325588	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a respiratory disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

J. L. Tiedeman




REMAND

The veteran served on active duty from September 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an October 2000 decision, the Board held that the 
veteran's claim was not well grounded and denied his appeal.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
August 2001, the Court vacated the Board's October 2000 
decision and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which was enacted during the pendency of the veteran's 
appeal.  The VCAA substantially amended the provisions of 
chapter 51 of title 38, United States Code, relating to the 
notice and assistance to be provided claimants seeking 
veterans' benefits.

The case again came before the Board in September 2002, 
pursuant to the Court's remand, and the Board denied the 
veteran's claim once more.  The veteran appealed the Board's 
decision to the Court, and in an order dated in March 2003, 
the Court vacated the Board's September 2002 decision and 
remanded the case to the Board for readjudication, again for 
compliance with the VCAA.  Specifically, the Court indicated 
that a remand was necessary to comply with the VCAA because 
VA neither "notif[ied] the claimant . . . of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that [was] necessary to 
substantiate the claim [nor did VA] 'indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the Secretary . . 
. will attempt to obtain on behalf of the claimant.'"  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(quoting 38 U.S.C. § 5103(a)).

The Board notes that, recently, the United States Court of 
Appeals for the Federal Circuit invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Because the Board no 
longer has authority to correct VCAA deficiencies, a remand 
to the RO is required in this case for this purpose.

Additionally, the Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  The result is that the RO must 
review new evidence associated with the claims file and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  In this case, a statement 
from W. A. Weiss, D.O., dated in November 2002, has recently 
been associated with the claims folder.  Further, the Board 
finds that an additional medical opinion is required before 
the case can be adjudicated by the RO in the first instance, 
and that the veteran's complete treatment records from Dr. 
Weiss should be obtained.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the claims 
file and ensure that all notification 
and development actions required by the 
VCAA under 38 U.S.C.A. § §  5102, 5103, 
and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran as to what evidence or 
information is needed to support the 
claim, what evidence VA will develop, 
and what evidence the veteran must 
furnish.

2.  The RO should obtain the veteran's 
complete medical records from W. A. 
Weiss, D.O., for any treatment for a 
respiratory disorder.  The address for 
Dr. Weiss is: 2845 Aventura Blvd., 
Suite 120, Aventura, Florida 33180.

3.  Arrange for the veteran to undergo 
a psychiatric examination to obtain a 
medical opinion as to whether the 
veteran meets the criteria for a 
diagnosis of nicotine dependence and if 
so the probable date of onset of the 
nicotine dependence.  The claims folder 
must be made available to the examiner 
in connection with the examination.

4.  When the results of the psychiatric 
examination have been obtained, arrange 
for the veteran to undergo an 
examination by specialist in pulmonary 
diseases.  The examiner should identify 
any pulmonary disease which is present 
and indicate the likely etiology of any 
pulmonary disease that is found.  If no 
in-service nicotine dependence was 
found on the psychiatric examination, 
or the physician determines that there 
is no nexus between such dependence and 
the veteran's current respiratory 
disorder, the physician should indicate 
whether it is at least as likely as not 
that the disorder began during service 
or is otherwise the result of tobacco 
use during the veteran's active 
military service.  The examiner should 
provide a complete rationale for any 
opinions expressed and conclusions 
rendered.  The claims folder should be 
made available to the examiner.

5.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


